DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant was advised in the last office action dated 5/23/2022 on how to correct the claims to put the case in condition for allowance.  Applicant’s amendments submitted 7/30/2022 did not correct all the errors.  Applicant’s corrections have added new and more errors in the amendments.
It is noticed that in an attempt to make the corrections applicant is making more errors in amending the claims.  Applicant is again reminded to seek the assistance of an attorney. 


In claim 1, line 5, the phrase, “plurality of electric traction-motors” lacks antecedent basis because the phrase “plurality of electric traction-motors” is already recited in lines 2 and 3, therefore it is not clear if the phrase “plurality of electric traction-motors” in line 5 is the same as that recited in lines 2 and 3.  The limitations in the claims are therefore indistinct.

If claim 1 is written as suggested below then it is believed that claim 1 will be allowable.

Claim 1. (suggested corrected version) 
An electric scalable tractive power system for a railway-vehicle, comprising: 
a plurality of electric traction-motors, 
wherein the plurality of electric traction-motors is:
configured in groups of electric traction- motors;
coupled to wheels of the railway-vehicle; 
coupled selected articulated cars; 
configured with different power ratings and different high-efficiency ranges of operation, 
further wherein each group of the groups electric traction-motors is configured to: overlap each other's high-efficiency range of operation while the railway-vehicle is changing speeds to create a continuous high-efficiency range of tractive-power from a forward-motion start to a top-rated speed of the railway-vehicle;
wherein as part of a scalable tractive power-control strategy a fully automated electronic controlled clutch-system is attached to selected electric traction-motors within the each group of the groups of electric traction-motor; 
wherein the fully automated electronic controlled clutch-system is configured to: 
couple and de-couple the selected electric traction-motors to and from the wheels of the railway-vehicle;
carry-out coupling and decoupling of at least one of the plurality of electric traction- motors, within the each group of the groups of electric traction-motors, to and from the wheels by utilizing electronic, electromagnetic, and electro-mechanical procedures; 
further wherein, the electric scalable tractive power system further comprises: 
a battery-pack with at least one energy storage-unit; 
a secondary energy storage unit with numerous ultra-capacitor cells; 
a flywheel; 
a holistic controller comprising a multi-objective optimization design (MOOD) procedures, 
wherein the holistic controller is configured to: 2 
determine power requirements to maintain a railway-vehicle instant tractive effort; 
elect a group of electric traction-motors from the groups of electric traction-motors that may produce a required tractive effort with a best efficiency outcome; 
actuate at least one group of electric traction-motors from the groups of electric traction-motors; 
identify, from the groups of electric traction-motors, a first group of electric traction- motors having a specification to produce instant speed and load requirements with a lowest energy use up; 
actuate and couple the identified first group of electric traction-motors to the wheels;
identify, from the groups of electric traction-motors, a second group of electric traction- motors configured to overlap a last portion of an efficiency range of the identified first group of electric traction-motors to produce a most efficient tractive effort requirement in acceleration or deceleration applications after the identified first group of electric traction-motors has reached its efficiency limits; 
actuate and couple to the wheels the second group of electric traction-motors to produce the most efficient tractive effort requirements, and simultaneously de-couple from the wheels the identified first group of electric traction-motors; 
compare instant tractive effort requirements of the second group of electric traction-motors to instant tractive effort requirements of the railway-vehicle; and 
identify from the comparison a remaining tractive effort requirement; 
actuate a third group of electric traction-motors from the groups of electric traction- motors to produce the remaining tractive effort requirement.

	The rest of the claims should follow the above model to set the claims in condition for allowance.
	In addition, the preamble i.e. lines 1 and 2 of Claim 2 should be written as:
	The electric scalable tractive power system for the railway-vehicle of claim 1, further comprising:”
The preamble i.e. lines 1 and 2 of Claim 3 should be written as:
	The electric scalable tractive power system for the railway-vehicle of claim 1, further comprising:”
The preamble i.e. lines 1 and 2 of Claim 4 should be written as:
	The electric scalable tractive power system for the railway-vehicle of claim 1, further comprising:”
The preamble i.e. lines 1 and 2 of Claim 5 should be written as:
	The electric scalable tractive power system for the railway-vehicle of claim 1, further comprising:”
The preamble i.e. lines 1 and 2 of Claim 6 should be written as:
	The electric scalable tractive power system for the railway-vehicle of claim 1, further comprising:”
The preamble i.e. lines 1 and 2 of Claim 7 should be written as:
	Electronic controlled clutches of an electric scalable tractive power system for a railway-vehicle, comprising:”
The preamble i.e. lines 1 and 2 of Claim 11 should be written as:
	The electronic controlled clutches of claim 7, comprising:”
The preamble i.e. lines 1 and 2 of Claim 12 should be written as:
	The electronic controlled clutches of claim 7, comprising:”

The preamble i.e. lines 1 and 2 of Claim 13 should be written as:
	A plurality of energy sources for a railway-vehicle, comprising:
The preamble of Claim 14 should be written as:
	The plurality of energy sources for the railway-vehicle, according to claim 13, comprising:
The preamble of Claim 16 should be written as:
	An electric scalable tractive power system integrated into an all-wheel steering system for a railway-vehicle, comprising:
The preamble of Claim 17 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The preamble of Claim 18 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The preamble of Claim 19 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The preamble of Claim 20 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The preamble of Claim 21 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The preamble of Claim 22 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The preamble of Claim 23 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The preamble of Claim 24 should be written as:
A railway-vehicle scalable tractive power system integrated in a braking system, comprising:
The preamble of Claim 26 should be written as:
The railway-vehicle scalable tractive power system integrated in the braking system of claim 24, comprising:
The preamble of Claim 27 should be written as:
The railway-vehicle scalable tractive power system integrated in the braking system of claim 24, comprising:
The preamble of Claim 28 should be written as:
A railway-vehicle scalable tractive power system equipped with an electronic-coupler for articulated cars in railway-vehicles, comprising:
The preamble of Claim 29 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:

The preamble of Claim 30 should be written as:
	The electric scalable tractive power system for the railway-vehicle according to claim 1, further comprising:”
The preamble of Claim 31 should be written as:
The electric scalable tractive power system integrated into the all-wheel steering system for the railway-vehicle according to claim 16, comprising:
The rest of the claims are rejected for having similar deficiencies as illustrated in claims 1-15.  The claims are replete with errors.  Examiner has not cited all errors in all the claims, but has provided guidance for applicant to make necessary corrections for all the claims.

Applicant may copy and past all corrected versions of the claims for purposes of allowance.  Applicant is encouraged to correct the rest of the claims as suggested for purposes of allowance

Response to Arguments
There are no arguments in the amended claims.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Other USPTO resources that are available include the Pro Se Assistance Program which can be reached at the toll free phone number of 1-866-767-3848 or innovationdevelopment@uspto.gov.. The program's website also provides pro se resources. The program website is: https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664